                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:18CR359

      vs.
                                                    FINAL ORDER OF FORFEITURE
AGUSTIN JAIME ENRIQUEZ-JIMENEZ,

                     Defendant.


       This matter is before the Court upon the United States’ Motion for Final Order of

Forfeiture, ECF No. 35. The Court has reviewed the record in this case and finds as

follows:

       1.     On July 19, 2019, the Court entered a Preliminary Order of Forfeiture,

ECF No. 28, pursuant to 21 U.S.C. § 841 and 21 U.S.C. § 853 based upon the

defendant’s plea of guilty to Count One and the Forfeiture Allegation of the Indictment.

Pursuant to the Preliminary Order of Forfeiture, defendant’s interest in the $10,229.00

U.S. currency was forfeited to the United States.

       2.     Notice of Criminal Forfeiture was posted on an official internet government

forfeiture site, www.forfeiture.gov, for at least thirty consecutive days, beginning on July

23, 2019, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions. A Declaration of Publication was filed

herein on September 23, 2019. ECF No. 34.

       3.     The Court has been advised by the United States no Petitions have been

filed. From a review of the Court file, the Court finds no Petitions have been filed.

       4.     The Motion for Final Order of Forfeiture should be granted.
       IT IS ORDERED:

       A. The Motion for Final Order of Forfeiture, ECF No. 35, is hereby granted.

       B. All right, title and interest in and to the $10,229.00 U.S. currency held by any

person or entity is hereby forever barred and foreclosed.

       C. The $10,229.00 U.S. currency is hereby forfeited to the United States of

America.

       D. The United States is directed to dispose of said property in accordance with

law.



       Dated this 9th day of October, 2019.

                                                BY THE COURT:

                                                s/Laurie Smith Camp
                                                Senior United States District Judge
